DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ reply to the April 18, 2022 Office Action, filed September 16, 2022, is acknowledged.  Applicants previously canceled claims 1-20.  Applicants amend claims 21 and 39-40.  Claims 21-40 are pending in this application and are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed April 18, 2022.  Therefore, this action is not final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23, 27-31, and 33-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libutti et al. (U.S. Patent Application Publication No. 2008/0145841, published June 19, 2008, and claiming priority to PCT Patent Application Publication No. WO 2005/100608, published October 27, 2005, and U.S. Provisional Patent Application Nos. 60/560,900 and 60/622,643, filed April 9, 2004 and October 26, 2004, respectively, and cited in the Information Disclosure Statement filed February 20, 2019) in view of Nikolova et al. (20 Oncology Reports 105-121 (July 1, 2008), and cited in the Information Disclosure Statement filed February 20, 2019).  This rejection is maintained.
Libutti discloses methods of classifying thyroid lesions in a subject to determine if the lesion is benign or malignant (paragraph [0008]).  Libutti discloses the determination of a variety of genes that are associated with thyroid cancer (paragraphs [0007]-[0011].  Libutti discloses that the classification of the thyroid lesion can be determined using a trained algorithm (paragraphs [0045], [0110], [0118], [0129], and [0131]).  Libutti discloses that these algorithms are trained using data from a number of genes that are associated with thyroid cancer and reference samples (paragraphs [0129] and [0131]).  Libutti discloses analysis of nucleic acid samples obtained from thyroid tissue that can be amplified and sequenced (paragraph [0069]).  Libutti discloses that the nucleic acid can be RNA (paragraph [0120]).  Libutti discloses determination of copy number (paragraph [0136]).  Libutti discloses that the model has about 87% accuracy (paragraph [0126]).  Libutti discloses that the sample can be obtained via fine needle aspirate (paragraphs [0004] and [0046]).
Libutti fails to disclose or suggest Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed.  Libutti does not explicitly disclose or suggest that the sequencing is high throughput sequencing.  Libutti does not claim that the accuracy level is 90% or 95%.
Nikolova discloses that KLHDC8A gene can be analyzed for expression in subjects suspected of having thyroid cancer (abstract, Table II and Table IV).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to analyze the expression of Nikolova’s Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed in the Libutti’s method because KLDHC8A is known to be important in determining thyroid cancers.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use high throughput sequencing in the method claimed by Libutti because this will provide for a more efficient and faster way of obtaining data regarding a subject’s potential of having (or not having) thyroid cancer.  It would also have been obvious to one with ordinary skill in the art at the time the invention was made to increase the accuracy of the method of the Libutti for determining the status of a patient’s potential for having (or not having) thyroid cancer because a higher level of accuracy provides for more accurate and reproducible results, as well as better information for the subject to determine treatments, if necessary.

Claims 24-25 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Libutti in view of Nikolova as applied to claims 21-23, 27-31, and 33-39  above, and further in view of Matsuzaki et al. (14 Genome Research 414-425 (2004)).  This is a new rejection.
Libutti and Nikolova disclose methods of classifying thyroid lesions in a subject to determine if the lesion is benign or malignant, as discussed above.
Libutti and Nikolova fail to disclose or suggest that the mutations can be polymorphisms, including single nucleotide polymorphisms.  Libutti and Nikolova fail to explicitly disclose or suggest processing the data set on a computer to identify a plurality of mutations.
Matsuzaki discloses that single nucleotide polymorphisms (SNPs) can be utilized to investigate genetic causes of human diseases (abstract).  Matsuzaki discloses use of restriction digestion to fractionate a genome, which allows for analyses of a plurality of SNPs using a computer to predict the lengths of restriction fragments that contain the SNPs (abstract).  Matsuzaki discloses a linkage region of chromosome 2p that relates to thyroid disease, previously identified using microsatellite markers (abstract, paragraph bridging pages 414 and 415, and page 421, paragraph bridging columns 1 and 2).  Matsuzaki discloses that the restriction fragments can be sequenced to determine the presence of SNPs (page 415).
It would have been obvious to one with ordinary skill in the art at the time the invention was made that using the computer of Matsuzaki and the method disclosed and suggested by Libutti and Nikolova that, not only can copy number variants be determined, but additional mutations as well, including Matsuzaki’s single nucleotide polymorphisms.  Because Matsuzaki’s plurality of mutations involved in thyroid disease, one of ordinary skill in the art would have additional methods of determining the absence or presence of thyroid disease, including cancer, using the trained algorithms of Libutti and the specific genes being analyzed including Nikolova’s KLHDC8A gene.  The data sets of Libutti and Nikolova could be analyzed on Matsuzaki’s computer to determine genetic mutations of a variety of types, in order to determine if the subject from which the tissue sample was obtained was positive or negative for thyroid disease.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 27-31, 33-36, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,495,515 in view of Nikolova et al. (20 Oncology Reports 105-121 (July 1, 2008), and cited in the Information Disclosure Statement filed February 20, 2019).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘515 patent and the instant application claim methods for analyzing a tissue sample of a subject by sequencing nucleic acid molecules obtained from the subject.  The ‘515 patent claims that the sample can be thyroid tissue.  The ‘515 patent claims determining the level of gene expression of gene products associated with a benign or malignant thyroid condition.  The ‘515 patent claims use of a trained algorithm to classify the biological sample, which can classify the samples as negative for thyroid cancer at an accuracy of at least 90%.  The ‘515 patent claims outputting a report on a computer screen (i.e., electrically outputting and using a programmed computer to analyze the dataset) that identifies the biological sample as negative for the thyroid cancer.  The ‘515 patent claims that the training algorithm is trained with multiple data sets of differential gene expression product levels obtained from training samples.  The ‘515 patent claims that the sample is obtained via fine needle aspirate.  The ‘515 patent claims that that the nucleic acid being analyzed can be mRNA.  The ‘515 patent claims inputting information to the trained algorithm.
The ’515 patent does not claim Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed.  The ‘515 patent does not explicitly claim that the sequencing is high throughput sequencing.  The ‘515 patent does not claim that the accuracy level is 95%.
Nikolova discloses that KLHDC8A gene can be analyzed for expression in subjects suspected of having thyroid cancer (abstract, Table II and Table IV).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to analyze the expression of Nikolova’s Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed in the ‘515 patent’s method because KLDHC8A is known to be important in determining thyroid cancers.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use high throughput sequencing in the method claimed by the ‘515 patent because this will provide for a more efficient and faster way of obtaining data regarding a subject’s potential of having (or not having) thyroid cancer.  It would also have been obvious to one with ordinary skill in the art at the time the invention was made to increase the accuracy of the method of the ‘515 patent for determining the status of a patient’s potential for having (or not having) thyroid cancer because a higher level of accuracy provides for more accurate and reproducible results, as well as better information for the subject to determine treatments, if necessary.

Claims 21, 27-31, 33-36, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,856,537 in view of Nikolova et al. (20 Oncology Reports 105-121 (July 1, 2008), and cited in the Information Disclosure Statement filed February 20, 2019).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘537 patent and the instant application claim methods for analyzing a tissue sample of a subject by sequencing nucleic acid molecules obtained from the subject.  The ‘515 patent claims that the sample can be thyroid tissue.  The ‘537 patent claims determining the level of gene expression of gene products associated with a benign or malignant thyroid condition.  The ‘515 patent claims use of a trained algorithm to classify the biological sample, which can classify the samples as negative for thyroid cancer at an accuracy of at least 90%.  The ‘537 patent claims outputting a report on a computer screen (i.e., electrically outputting and using a programmed computer to analyze the dataset) that identifies the biological sample as negative for the thyroid cancer.  The ‘537 patent claims that the training algorithm is trained with multiple data sets of differential gene expression product levels obtained from training samples.  The ‘537 patent claims that the sample is obtained via fine needle aspirate.  The ‘537 patent claims that that the nucleic acid being analyzed can be mRNA.  The ‘537 patent claims inputting information to the trained algorithm.
The ’537 patent does not claim Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed.  The ‘537 patent does not explicitly claim that the sequencing is high throughput sequencing.  The ‘537 patent does not claim that the accuracy level is 95%.
Nikolova discloses that KLHDC8A gene can be analyzed for expression in subjects suspected of having thyroid cancer (abstract, Table II and Table IV).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to analyze the expression of Nikolova’s Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed in the ‘537 patent’s method because KLDHC8A is known to be important in determining thyroid cancers.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use high throughput sequencing in the method claimed by the ‘537 patent because this will provide for a more efficient and faster way of obtaining data regarding a subject’s potential of having (or not having) thyroid cancer.  It would also have been obvious to one with ordinary skill in the art at the time the invention was made to increase the accuracy of the method of the ‘537 patent for determining the status of a patient’s potential for having (or not having) thyroid cancer because a higher level of accuracy provides for more accurate and reproducible results, as well as better information for the subject to determine treatments, if necessary.

Claims 21, 27-31, 33-36, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,236,078 in view of Nikolova et al. (20 Oncology Reports 105-121 (July 1, 2008), and cited in the Information Disclosure Statement filed February 20, 2019).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘078 patent and the instant application claim methods for analyzing a tissue sample of a subject by sequencing nucleic acid molecules obtained from the subject.  The ‘078 patent claims that the sample can be thyroid tissue.  The ‘078 patent claims determining the level of gene expression of gene products associated with a benign or malignant thyroid condition.  The ‘078 patent claims use of a trained algorithm to classify the biological sample, which can classify the samples as negative for thyroid cancer at an accuracy of at least 90%.  The ‘078 patent claims outputting a report on a computer screen (i.e., electrically outputting and using a programmed computer to analyze the dataset) that identifies the biological sample as negative for the thyroid cancer.  The ‘078 patent claims that the training algorithm is trained with multiple data sets of differential gene expression product levels obtained from training samples.  The ‘078 patent claims that the sample is obtained via fine needle aspirate.  The ‘078 patent claims that that the nucleic acid being analyzed can be mRNA.  The ‘078 patent claims inputting information to the trained algorithm.
The ’078 patent does not claim Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed.  The ‘078 patent does not explicitly claim that the sequencing is high throughput sequencing.  The ‘078 patent does not claim that the accuracy level is 95%.
Nikolova discloses that KLHDC8A gene can be analyzed for expression in subjects suspected of having thyroid cancer (abstract, Table II and Table IV).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to analyze the expression of Nikolova’s Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed in the ‘078 patent’s method because KLDHC8A is known to be important in determining thyroid cancers.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use high throughput sequencing in the method claimed by the ‘078 patent because this will provide for a more efficient and faster way of obtaining data regarding a subject’s potential of having (or not having) thyroid cancer.  It would also have been obvious to one with ordinary skill in the art at the time the invention was made to increase the accuracy of the method of the ‘078 patent for determining the status of a patient’s potential for having (or not having) thyroid cancer because a higher level of accuracy provides for more accurate and reproducible results, as well as better information for the subject to determine treatments, if necessary.

Claims 21, 27-31, 33-36, and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,672,504 in view of Nikolova et al. (20 Oncology Reports 105-121 (July 1, 2008), and cited in the Information Disclosure Statement filed February 20, 2019).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘504 patent and the instant application claim methods for analyzing a tissue sample of a subject by sequencing nucleic acid molecules obtained from the subject.  The ‘504 patent claims that the sample can be thyroid tissue.  The ‘504 patent claims determining the level of gene expression of gene products associated with a benign or malignant thyroid condition.  The ‘504 patent claims use of a trained algorithm to classify the biological sample, which can classify the samples as negative for thyroid cancer at an accuracy of at least 90%.  The ‘504 patent claims outputting a report on a computer screen (i.e., electrically outputting and using a programmed computer to analyze the dataset) that identifies the biological sample as negative for the thyroid cancer.  The ‘504 patent claims that the training algorithm is trained with multiple data sets of differential gene expression product levels obtained from training samples.  The ‘504 patent claims that the sample is obtained via fine needle aspirate.  The ‘504 patent claims that that the nucleic acid being analyzed can be mRNA.  The ‘504 patent claims inputting information to the trained algorithm.
The ’504 patent does not claim Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed.  The ‘504 patent does not explicitly claim that the sequencing is high throughput sequencing.  The ‘504 patent does not claim that the accuracy level is 95%.
Nikolova discloses that KLHDC8A gene can be analyzed for expression in subjects suspected of having thyroid cancer (abstract, Table II and Table IV).  Nikolova further discloses that the ALK, CALCA, and PAX8 genes can also be analyzed for expression in subjects suspected of thyroid cancer (paragraph bridging pages 106 and 107 and page 107, column 1, first full paragraph, page 108, paragraph bridging columns 1 and 2, paragraph bridging pages 118 and 119, page 119, paragraph bridging columns 1 and 2, Table IV).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to analyze the expression of Nikolova’s Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed in the ‘504 patent’s method because KLDHC8A is known to be important in determining thyroid cancers, as are ALK, CALCA, and PAX8.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to use any of Nikolova’s disclosed genes, including KLDHC8A, ALK, CALCA, and/or PAX8 in the method of the ‘504 patent.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use high throughput sequencing in the method claimed by the ‘504 patent because this will provide for a more efficient and faster way of obtaining data regarding a subject’s potential of having (or not having) thyroid cancer.  It would also have been obvious to one with ordinary skill in the art at the time the invention was made to increase the accuracy of the method of the ‘504 patent for determining the status of a patient’s potential for having (or not having) thyroid cancer because a higher level of accuracy provides for more accurate and reproducible results, as well as better information for the subject to determine treatments, if necessary. 

Claims 21-23, 26, 28-31, 33-34, 36, and 38-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36-39, 49, 51-53, 56, and 58-59 of copending Application No. 16/174,784 in view of Nikolova et al. (20 Oncology Reports 105-121 (July 1, 2008), and cited in the Information Disclosure Statement filed February 20, 2019).  This rejection is maintained.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘784 application and the instant application claim methods for analyzing a tissue sample of a subject by sequencing nucleic acid molecules obtained from the subject.  The ‘784 application claims determining the level of gene expression of gene products associated with a benign or malignant thyroid condition.  The ‘784 application claims use of a trained algorithm to classify the biological sample, which can classify the samples as negative for thyroid cancer at an accuracy of at least 90%.  The ‘784 application claims outputting a report on a computer screen (i.e., electrically outputting and using a programmed computer to analyze the dataset) that identifies the biological sample as negative for the thyroid cancer.  The ‘784 application claims that the training algorithm is trained with multiple data sets of differential gene expression product levels obtained from training samples.  The ‘784 application claims that that the nucleic acid being analyzed can be mRNA or DNA.  The ‘784 application claims inputting information to the trained algorithm.  The ‘784 application claims that the analysis can identify copy number variation.  The ‘784 application claims that the tissue can be buccal tissue.
The ‘784 application does not claim Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed.  The ‘784 application does not explicitly claim that the sequencing is high throughput sequencing.  The ‘784 application does not claim that the accuracy level is 95%.
Nikolova discloses that KLHDC8A gene can be analyzed for expression in subjects suspected of having thyroid cancer (abstract, Table II and Table IV).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to analyze the expression of Nikolova’s Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed in the ‘784 application’s method because KLDHC8A is known to be important in determining thyroid cancers.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use high throughput sequencing in the method claimed by the ‘784 application because this will provide for a more efficient and faster way of obtaining data regarding a subject’s potential of having (or not having) thyroid cancer.  It would also have been obvious to one with ordinary skill in the art at the time the invention was made to increase the accuracy of the method of the ‘784 application for determining the status of a patient’s potential for having (or not having) thyroid cancer because a higher level of accuracy provides for more accurate and reproducible results, as well as better information for the subject to determine treatments, if necessary.
This is a provisional nonstatutory double patenting rejection.

Claims 21, 28-31, 33-34, 36, and 38-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24, 28, and 30-34 of copending Application No. 16/781,888 in view of Nikolova et al. (20 Oncology Reports 105-121 (July 1, 2008), and cited in the Information Disclosure Statement filed February 20, 2019).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘888 application and the instant application claim methods for analyzing a tissue sample of a subject by sequencing nucleic acid molecules obtained from the subject.  The ‘888 application claims that the sample can be thyroid tissue.  The ‘888 application claims determining the level of gene expression of gene products associated with a benign or malignant thyroid condition.  The ‘888 application claims use of a trained algorithm to classify the biological sample, which can classify the samples as negative for thyroid cancer at an accuracy of at least 90% or 95%.  The ‘888 application claims outputting a report on a computer screen (i.e., electrically outputting and using a programmed computer to analyze the dataset) that identifies the biological sample as negative for the thyroid cancer.  The ‘888 application claims that the training algorithm is trained with multiple data sets of differential gene expression product levels obtained from training samples.  The ‘888 application claims that that the nucleic acid being analyzed can be mRNA.  The ‘888 application claims inputting information to the trained algorithm.
The ‘888 application does not claim Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed.  The ‘888 application does not explicitly claim that the sequencing is high throughput sequencing.  
Nikolova discloses that KLHDC8A gene can be analyzed for expression in subjects suspected of having thyroid cancer (abstract, Table II and Table IV).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to analyze the expression of Nikolova’s Kelch Domain Containing 8A (KLHDC8A) as one of the genes for which expression is being analyzed in the ‘888 application’s method because KLDHC8A is known to be important in determining thyroid cancers.  It would have been obvious to one with ordinary skill in the art at the time the invention was made to use high throughput sequencing in the method claimed by the ‘888 application because this will provide for a more efficient and faster way of obtaining data regarding a subject’s potential of having (or not having) thyroid cancer.  It would also have been obvious to one with ordinary skill in the art at the time the invention was made to increase the accuracy of the method of the ‘888 application for determining the status of a patient’s potential for having (or not having) thyroid cancer because a higher level of accuracy provides for more accurate and reproducible results, as well as better information for the subject to determine treatments, if necessary.
 This is a provisional nonstatutory double patenting rejection.

Response to Amendments and Arguments
 	Regarding the rejection under 35 U.S.C. § 103, Applicants’ arguments have been fully considered, but are not deemed to be persuasive.
	Applicants assert that Libutti is not applicable because the reference uses a different method of measuring copy number.  Specifically, Applicants assert that measuring copy number via cDNA does not refer to a genetic mutation, but rather refers to RNA expression analysis through cDNA.  Applicants assert that Nikolova does not remedy the deficiencies of Libutti because Nikolova is silent as to processing a data set with a programmed computer to identify the level of expression of gene expression products and genetic mutations.
	To begin, it appears that Applicants are attacking each reference individually.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 275 (Fed. Cir. 1986).  Here, Libutti is cited for disclosing methods of classifying thyroid lesions in a subject to determine if the lesion is benign or malignant by classifying the thyroid lesion using a trained algorithm, which are trained using data from a number of genes that are associated with thyroid cancer and reference samples.  While Libutti does disclose analyzing copy number via cDNA, it is noted cDNAs can be sequenced in order to determine copy number variation due to mutations.  Any mutations due to the presence (or absence) of cancer can be easily determined via sequencing, which is disclosed by Libutti, and also required by the claims.  Nikolova is cited for determination of the expression levels of the KLHDC8A gene.  
Further, Applicants have not provided any objective, factually supported evidence that determination of mutations via copy number determined by cDNA levels, the mutation determined by sequencing of the RNA and/or cDNAs, does not provide the required data that is processed and/or analyzed.  Absent such evidence, one of ordinary skill in the art would be able to process and analyze a tissue sample from a subject and determine if the tissue sample is positive or negative for a disease at an accuracy of at least 90%.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
For all these reasons and those listed above, this rejection is maintained.

In addition, regarding claims 24-25 and 40,  Matsuzaki is newly cited and relates to the computer determination of single nucleotide polymorphisms in gene expression for tissue samples of thyroid disease.
Thus, the combination of Libutti in view of Nikolova  and Matsuzaki is deemed to render claims 24-25 and 40 obvious, as discussed above.  


 	Regarding the non-statutory double patenting rejections, Applicants request that these rejections be held in abeyance until allowable subject matter is indicated.  Therefore, these rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636